AT&T Inc. Segment Results for the Quarter Ended -As Adjusted Dollars in millions Unaudited For the Quarter Ended Wireless 9/30/2010 6/30/2010 3/31/2010 12/31/2009 9/30/2009 6/30/2009 3/31/2009 12/31/2008 9/30/2008 6/30/2008 3/31/2008 Segment Operating Revenues Service $ Equipment Total Segment Operating Revenues Segment Operating Expenses Operations and support expenses Depreciation and amortization Total Segment Operating Expenses Segment Operating Income Equity in Net Income (Loss) of Affiliates 8 12 9 - 1 3 2 Segment Income $ Segment Operating Income Margin % Wireline Segment Operating Revenues Voice $ Data Other Total Segment Operating Revenues Segment Operating Expenses Operations and support expenses Depreciation and amortization Total Segment Operating Expenses Segment Operating Income Equity in Net Income of Affiliates 2 - 5 - 8 6 3 2 7 3 7 Segment Income $ Segment Operating Income Margin % Advertising Solutions Segment Operating Revenues $ Segment Operating Expenses Operations and support expenses Depreciation and amortization Total Segment Operating Expenses Segment Income $ Segment Income Margin % Other Segment Operating Revenues $ Segment Operating Expenses Segment Operating Income (Loss) Equity in Net Income of Affiliates Segment Income (Loss) $ 96
